Citation Nr: 1013632	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  03-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 
30 percent, effective from November 1, 2000, for residuals of 
an injury to the right knee, to include arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating action in which 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in pertinent part, denied service connection for PTSD and 
continued a 20 percent evaluation for the service-connected 
residuals of a right knee injury.  

During the current appeal and specifically by a November 2003 
rating action, the RO recharacterized the Veteran's 
service-connected right knee disability as residuals of a 
right knee injury, to include arthritis.  In addition, the RO 
awarded an increased evaluation of 30 percent, effective from 
November 1, 2000, for this disorder.  

In July 2007, the Board denied the issue of entitlement to a 
disability rating greater than 30 percent for the 
service-connected residuals of a right knee injury with 
arthritis.  In addition, the Board remanded the Veteran's 
claim for service connection for PTSD to the Appeals 
Management Center (AMC) in Washington, D.C. for further 
evidentiary development.  

The Veteran appealed the Board's denial of an evaluation 
greater than 30 percent for his service-connected residuals 
of a right knee injury with arthritis, effective from 
November 1, 2000, to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2009 memorandum 
decision, the Court vacated that portion of the Board's July 
2007 decision that had denied this issue and remanded the 
matter for further action consistent with that opinion.  [In 
light of the Veteran's failure to raise argument regarding 
the other two claims denied by the Board in July 2007-to 
include the issues of entitlement to a disability rating 
greater than 20 percent for the service-connected right knee 
disability prior to May 17, 2000 and entitlement to a 
disability evaluation in excess of 20 percent for bilateral 
hearing loss, the Court deemed these additional claims to 
have been abandoned.]  

To the extent possible, the AMC completed the evidentiary 
development (of the Veteran's PTSD claim) as set forth by the 
Board in its July 2007 Remand.  In August 2009, the AMC 
readjudicated the Veteran's claim for service connection for 
PTSD.  Because the evidence of record did not support this 
issue, the AMC denied the claim and issued a supplemental 
statement of the case.  That portion of the Veteran's appeal 
has been returned to the Board for further appellate review.  

Further, as will be discussed in detail in the following 
decision, the issue of entitlement to a disability rating 
greater than 30 percent for the service-connected residuals 
of a right knee disability, to include arthritis, since 
November 1, 2000, is addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  The Veteran has received a diagnosis of PTSD.  

2.  The Veteran did not serve in combat during his active 
duty.  

3.  The Veteran's claimed in-service stressors, which include 
taking down the body of an electrocuted electrician who had 
been stuck on wires and facing mortar attacks at his base 
during the Tet Offensive, are not corroborated by supporting 
evidence.  




CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, the appeal arises from a rating decision 
rendered prior to the enactment of the VCAA, thus no timing 
error exists.  A May 2001 letter notified the Veteran of the 
criteria for establishing his claim for service connection.  
This document also informed him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Also, a September 2007 letter informed the 
Veteran of the type of evidence necessary to establish a 
rating and an effective date.  See Dingess/Hartman, 19 Vet. 
App. at 488.  The issue was last readjudicated in August 
2009.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain service treatment and personnel 
records as well as reports of relevant post-service 
treatment.  The Veteran has undergone two relevant VA 
examinations.  In March 2003, the Veteran testified at a 
hearing conducted before VA personnel at the RO.  

Indeed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim for service connection for 
PTSD, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between him 
and VA in obtaining such evidence.  The Veteran has actively 
participated in the claims process by submitting argument and 
lay evidence.  Therefore, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication of this appeal or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of the 
service connection claim adjudicated herein.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess, 19 
Vet. App. 473.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issue adjudicated herein and what the evidence in the claims 
file shows, or fails to show, with respect to this claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2009).  

Service treatment records are negative for complaints of, 
treatment for, or findings of PTSD.  Post-service medical 
records dated between 1998 and 2002 reflect initial 
evaluation of, and medical care for, a psychiatric disorder 
variously characterized as depression, dysthymia, and an 
adjustment disorder with a depressed mood.  However, the most 
recent pertinent medical evidence of record-a report of a VA 
PTSD examination conducted in April 2003-provides an Axis I 
diagnosis of PTSD.  Based on this evidentiary posture, the 
Board finds that the first requirement to establish service 
connection for PTSD has been met.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, available service personnel records 
indicate that the Veteran's primary military specialty was 
that of an aerospace ground equipment repairman.  He had one 
year of foreign and/or sea service.  He participated in the 
Vietnam Air Offensive, Phase II between May 1967 and March 
1968 and had counter insurgency experience in Vietnam.  
Significantly, however, the service personnel records do not 
provide any more specific information regarding those 
circumstances.  In particular, the service personnel records 
do not reflect that the Veteran, an equipment repairman, had 
actual confrontations with or was involved with enemy fire.  
Of further importance to the Board in this regard is the fact 
that the service personnel records do not reflect that the 
Veteran was awarded any medals or ribbons indicative of 
combat service.  

Accordingly, the Veteran's statements alone are not 
sufficient to establish the occurrence of the claimed 
stressor(s), and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  Thus, 
the primary issue in the present case is whether the 
Veteran's reported in-service stressors can be corroborated.  
This matter is an adjudicatory question involving both 
consideration of the facts as presented as well as the 
credibility of the evidence contained in the instant record.  

Here, the Veteran has described taking down the body of an 
electrocuted electrician who had been stuck on wires and 
facing mortar attacks at his base during the Tet Offensive.  
Significantly, however, as previously discussed herein, none 
of the available service personnel records confirm the 
Veteran's actual confrontation with enemy fire or his 
handling of an electrocuted body.  Indeed, at the October 
1999 VA PTSD examination, the Veteran admitted that he did 
not directly witness any casualties or come under direct 
fire.  His closest contact with enemy fire occurred when he 
occasionally moved aircrafts to prevent their damage and some 
mortars came within a couple of hundred yards of the planes.  

Further, pursuant to the Board's July 2007 Remand, the AMC, 
in a September 2007 letter, asked the Veteran to provide more 
specific information regarding these purported stressors-
including the dates, locations, his unit assignments, name of 
the deceased electrician, and the deceased electrician's unit 
assignment.  The Veteran failed to respond to the AMC's 
request.  In addition, upon receipt of the subsequent SSOC in 
August 2009, the Veteran replied in a statement dated in 
October 2009 that he had "no other information or evidence 
to submit."  At that time, he specifically asked that his 
case be returned to the Board for further appellate 
consideration as soon as possible.  

Of particular importance to the Board in this matter is the 
fact that, throughout the current appeal-including most 
recently in the September 2007 letter, the Veteran was asked 
to provide more specific details of his purported in-service 
stressors.  Unfortunately, the Veteran has been unable to 
recall more specific details concerning his purported 
stressors (including the approximate dates, locations, name 
of the electrocuted electrician, and unit assignments).  

The Board understands that the Veteran has difficulty 
discussing traumatic events.  Unfortunately, without specific 
information regarding his purported in-service stressors-
including the approximate time (month and year) and place of 
these events, the Board agrees that any attempt to verify 
them would be futile.  

Further, as the Veteran has not served in combat, his 
statements alone are not sufficient to establish the 
occurrence of his claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Available evidence of record does not support the 
Veteran's purported in-service stressors.  He has been unable 
to provide more specific information of his purported 
in-service stressors such that they could be verified.  
Indeed, during the current appeal, the Veteran has admitted 
that he did not directly witness any casualties or come under 
direct fire and that his closest contact with enemy fire 
occurred when he occasionally moved aircrafts to prevent 
their damage and some mortars came within a couple of hundred 
yards of the planes.  The Board must conclude, therefore, 
that the Veteran's claimed in-service stressors have not been 
corroborated.  

Accordingly, consideration of the third requirement for a 
grant of service connection for PTSD (concerning the 
existence of medical evidence of a link between current 
symptomatology and the claimed in-service stressor) is not 
necessary.  38 C.F.R. § 3.304(f) (2009); see also Reonal 
v. Brown, 5 Vet. App. 458 (1993) (in which the Court 
stipulated that a medical opinion based on an inaccurate 
factual premise is not probative).  

In reaching this decision, the Board acknowledges, as 
discussed earlier herein, that medical evidence of record 
includes diagnoses of depression, dysthymia, and an 
adjustment disorder with a depressed mood between 1998 and 
2002.  Significantly, however, the claims folder contains no 
competent evidence of an association between any of these 
disabilities and the Veteran's active duty.  Indeed, service 
medical records are negative for complaints of, treatment 
for, or findings of a psychiatric disorder, and the first 
competent evidence of such a disability is dated in 1998 when 
depression and dysthymia were diagnosed.  Consequently, the 
Board concludes that no further action with regard to the 
matter of service connection for a psychiatric disability 
other than PTSD is warranted at this time.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for PTSD is denied.  


REMAND

Review of the claims folder indicates that the Veteran last 
underwent a VA examination of his right knee in July 2004.  
According to the report of that evaluation, the physical 
examination conducted on his right knee at that time 
demonstrated range of motion from zero degrees to 90 degrees, 
pain at the end of flexion, swelling, some fluid, tenderness 
at the posterior anterior aspect, and mild instability.  Five 
repeated ranges of motion of the Veteran's right knee showed 
increased pain to 70 percent and mild increase in weakness, 
fatigue, and lack of endurance, but no decrease in the range 
of motion of the joint.  

Subsequently, in a statement dated in April 2007, the 
Veteran, through his representative, asserted that his 
service-connected right knee disability has worsened.  
Specifically, the Veteran believed that the current rating 
for this disability does not adequately reflect the 
symptomatology now associated with this disorder.  

Of further importance to the Board in this matter is the fact 
that the claims folder contains no records of any outpatient 
treatment that may have been conducted on the Veteran's right 
knee after the July 2004 VA joints examination.  Accordingly, 
in light of the Veteran's contentions of increased right knee 
symptomatology after the last VA examination of this joint in 
July 2004, as well as the fact that the claims folder 
contains no records of outpatient treatment for this 
service-connected disability since that last VA evaluation, 
the Board agrees that a remand of this issue is necessary.  
Specifically, on remand, the Veteran should be accorded a VA 
orthopedic examination to determine the current nature and 
extent of his service-connected right knee disability.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Accordingly, the issue is REMANDED to the RO/AMC for the 
following actions:  

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his 
service-connected right knee disability 
since the last VA joints examination in 
July 2004.  After obtaining the 
appropriate release of information forms 
if necessary, procure copies of the 
records of right knee treatment that the 
Veteran reports which are not duplicates 
of records already contained in the 
claims file.  Associate all such 
available records with the claims folder.  
In addition, request relevant VA 
treatment records dating since July 2004 
from the VA Medical Center in East 
Orange, New Jersey.

2.  Then, schedule the Veteran for a VA 
joints examination to determine the 
nature and extent of the 
service-connected residuals of an injury 
to his right knee, including arthritis.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  

All pertinent pathology associated with 
this service-connected disability should 
be noted in the examination report.  In 
addition, the examiner should discuss 
limitation motion, instability, or 
ankylosis associated with this disorder.  

Also, the examiner should discuss 
whether the Veteran's right knee 
disability exhibits weakened movement, 
excess fatigability, or incoordination 
that is attributable to the applicable 
service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his right knee repeatedly over a 
period of time.  

A complete rationale for all opinions 
expressed must be provided.  

3.  Following completion of the above, 
adjudicate the issue of entitlement to 
a disability rating greater than 
30 percent since November 1, 2000 for 
the service-connected residuals of an 
injury to the right knee, to include 
arthritis.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


